Citation Nr: 0812573	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-32 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Service connection for degenerative disease of the 
lumbosacral spine, claimed as low back pain, as secondary to 
service-connected hypothyroidism.

2.	Service connection for degenerative joint disease of the 
knees, claimed as weak legs, as secondary to service-
connected hypothyroidism. 

3.	Service connection for hypertension, as secondary to 
service-connected hypothyroidism.  

4.	Service connection for shortness of breath, as secondary 
to service-connected hypothyroidism.

5.	Service connection for irregular heart beat, as secondary 
to service-connected hypothyroidism.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1943 to December 
1945, and from September 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.      

The issues of secondary service connection for shortness of 
breath and irregular heart beat are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's low back disorder is not related to her 
service-connected hypothyroidism.  

2.	The veteran's bilateral knee disorder is not related to 
her service-connected hypothyroidism.  

3.	The veteran's hypertension is not related to her service-
connected hypothyroidism.  


CONCLUSIONS OF LAW

1.	A low back disorder is not related to the veteran's 
service-connected hypothyroidism.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.310 (2007).  

2.	A bilateral knee disorder is not related to the veteran's 
service-connected hypothyroidism.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.310 (2007).  

3.	Hypertension is not related to the veteran's service-
connected hypothyroidism.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims secondary service connection for low back, 
knee, and hypertension disorders.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2001 and December 2003.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the evidence needed to substantiate her claims.  
VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veterans should be notified to submit any pertinent evidence 
in their possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate her claims.  And VA notified 
the veteran prior to the initial adjudication of her claims 
in April 2002.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA has not provided the veteran with notice regarding 
disability evaluations and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran is rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claims will be denied.  So no evaluation or 
effective date will be assigned.  As such, the veteran will 
not be negatively affected by the incomplete notice.  In sum, 
the Board finds that VA satisfied VCAA notification 
requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice her 
contentions.  And the veteran underwent VA compensation 
evaluations for her claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding her claims here.  

II.  The Merits of the Claims for Secondary Service 
Connection

In a September 1999 Board decision, the veteran was granted 
service connection for hypothyroidism.  In July 2001, she 
claimed that her hypothyroidism related to low back, knee, 
and hypertension disorders.  In the April 2002 rating 
decision on appeal, the RO disagreed with the veteran's 
secondary service connection claims.  For the reasons set 
forth below, the Board agrees with that decision.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence demonstrates that the 
veteran has hypertension, and has low back and knee 
disorders.  A May 2003 VA compensation examination report of 
record notes diagnoses of hypertension, and of degenerative 
joint disease of the lower spine and knees.  These diagnoses 
are reflected in VA treatment records dated as recent as June 
2005.  Moreover, the medical evidence shows that the veteran 
currently has hypothyroidism.  As noted, the Board found this 
disorder service connected in September 1999.  And VA 
examination reports of record, and VA treatment records of 
record, note diagnoses of hypothyroidism.    

But, despite the many private and VA medical records in the 
claims file, there is no evidence in the record suggesting 
that the veteran's hypothyroidism relates to her low back or 
knee disorders, or to her hypertension.  38 C.F.R. § 
3.310(a).  In fact, the only medical evidence of record 
addressing the issue of medical nexus found the opposite.  
The May 2003 VA examiner stated that "there is no reason to 
believe" that these disorders relate to hypothyroidism.  As 
such, the record does not support the veteran's claims of 
secondary service connection here.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

ORDER

1.	Service connection for degenerative disease of the 
lumbosacral spine, claimed as low back pain, is denied.  

2.	Service connection for degenerative joint disease of the 
knees, claimed as weak legs, is denied.   

3.	Service connection for hypertension is denied.   


REMAND

The veteran claims that medication, prescribed for her 
service-connected hypothyroidism, causes side effects to 
include the disorders at issue in this decision.    

In support of this contention, the veteran submitted 
documents listing potential side effects from her medication 
(Levothyroxine).  The submitted documents do not note 
degenerative joint disease or hypertension.  But the 
documents do note chest pain and shortness of breath as 
potential side effects.  

The record contains no medical nexus evidence addressing 
whether Levothyroxine relates to the veteran's claimed 
shortness of breath and irregular heart beat.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of any chest disorder 
such as shortness of breath or irregular 
heart beat.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
2.  The examiner should comment on the 
likelihood (not likely, as likely as 
not, likely) that any diagnosed 
shortness of breath or irregular 
heartbeat relates to medication used by 
the veteran for her service-connected 
hypothyroidism.    

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


